Electronically Filed
                                                      Supreme Court
                          SCPW-13-0001202             SCPW-13-0001202
                                                      18-JUN-2013
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                                      02:28 PM

                  BRANDON SAK TACHINO, Petitioner.

                                 vs.

         THE HONORABLE PATRICK W. BORDER, Judge of the
    First Circuit of the State of Hawai#i, Respondent Judge,

                                 and

                    STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                         (CR. NO. 12-1-1445)

                                ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            On May 31, 2013, petitioner Brandon Sak Tachino filed a
petition for a writ of mandamus.       On June 12, 2013, petitioner
filed a notice of withdrawal of his petition for a writ of
mandamus.    Inasmuch as it appears that the petition for a writ of
mandamus has been withdrawn,
            IT IS HEREBY ORDERED that the petition for a writ of
mandamus is dismissed.
            DATED: Honolulu, Hawai#i, June 18, 2013.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack